DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In the instant application the abstract includes the language that can be implied of “present invention provides” and “present invention also provides”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claims 6-21, the term "low” in claims 6-21 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further regarding claim 6, claim 6 Lns. 25-26, regarding “a volume fraction of retained austenite at a position 1.5 mm from a surface of the steel plate in a thickness direction”, it is indefinite for two reasons: 1) which surface the 1.5 mm is measured from and 2) how a “volume fraction” is measured on a plane, (1.5 mm from a surface in a thickness direction describes a plane).  A volume fraction has to be measured (by definition of volume) in a specific volume, not an area (described by a plane).  The specification describes a way to measure “volume fraction”.  See specification ([0046]).  However, it is unclear from what surface and in what volume it is measured.  Therefore, this calculation is indefinite.  For purposes of examination any amount of retained austenite in a steel plate shall be considered to meet this limitation, absent clarification of the limitations.

Further regarding claim 6, claim 6 Lns. 27-29, regarding “a maximum distance between adjacent grains of retained austenite on prior austenite grain boundaries at a position 1.5 mm from the surface of the steel plate in a thickness direction”, it is indefinite for two reasons: 1) which surface the 1.5 mm is measured from and 2) how a “maximum distance between adjacent grains of retained austenite gran boundaries” is measured and calculated.  The specification describes a meaning of this phrase.  See specification ([0050]).  However, it is 

Further regarding claim 6, claim 6 Lns. 30-32, regarding “a circle equivalent diameter of grains of retained austenite at a position 1.5 mm from the surface of the steel plate in a thickness direction”, it is indefinite for two reasons: 1) which surface the 1.5 mm is measured from and 2) how a “circle equivalent diameter of grains of retained austenite” is measured and calculated.  The specification describes a meaning of this phrase.  See specification ([0051]; [0055]-[0056]).  However, it is unclear whether the claim meaning is limited to this definition (which specifies number of visual fields), and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite.  For purposes of examination any retained austenite in a steel plate shall be considered to meet this limitation, absent clarification of the limitations.

Further regarding claim 6, claim 6 Lns. 30-32, regarding “a circle equivalent diameter of grains of retained austenite at a position corresponding to ¼ of a plate thickness from the surface of the steel plate”, it is indefinite for three reasons: 1) which quarter of a plate thickness is being analyzed, 2) from which surface the quarter of plate thickness is, and 3) how a “circle equivalent diameter of grains of retained austenite” is measured and calculated.  The specification describes a meaning of this phrase.  See specification ([0051]; [0055]-[0056]).  However, it is unclear whether the claim meaning is limited to this definition (which specifies number of visual fields), and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite.  For 

Further regarding claims 8 and 9, regarding “yielding strength”, “tensile strength” and “Charpy impact absorption energy” it is unclear what is meant by these phrases (how they are calculated and measured).  The specification describes a meaning of these phrases.  See specification ([0059]).  However, it is unclear whether the claim meaning is limited to these definitions and it is unclear that the phrases have any well-recognized invariant meanings in the art.  Since they could have other meanings, the claimed meanings are indefinite.  For purposes of examination any steel meeting the claim limitations of claims 6 and 7 will be considered to meet these characteristics of claims 8 and 9, absent clarification of the limitations.

Further regarding claims 7-21, claims 7-21 are further rejected for their incorporation of the above due their dependences on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya et al. (US 2014/0158258 A1), hereinafter Furuya.

Regarding claim 6, Furuya teaches a steel plate with excellence in fracture-resisting performance at negative 160 degrees Celsius with a nickel content ([0010]) with a composition in mass% shown in Table I below with a retained austenite fraction of 0.5-20% ([0060]) and the equivalent circle diameter of the retained austenite is 1 micron or less ([0061]).
 
Table I
Element
Claimed
Furuya [0011]-[0012]; [0053]+ 
Furuya Table 1, Example 5*
C
0.10-0.150
0.04-0.10
0.04
Si
0.01-0.60
0.02-0.12
0.12
Mn
0.20-2.00
0.3-1.0
0.94
P
≤ 0.010
≤ 0.0100
0.0016
S
≤ 0.010
≤ 0.0035
0.0028
Ni
5.00-9.50
7.5-10.0
8.5
Al
0.005-0.100
0.01-0.08
0.0064
N
0.0010-0.0100
≤ 0.0070
0.0020
Cu
≤ 1.00
≤ 1.0
---
Sn
≤ 0.80
≤ 0.002
---
Sb
≤ 0.80
≤ 0.002
---
Cr
≤ 2.00
≤ 1.5
---
Mo
≤ 1.00
≤ 0.4
---
W
≤ 1.00
--
---

≤ 1.00
≤ 0.05
---
Nb
≤0.100
≤ 0.05
---
Ti
≤ 0.100
≤ 0.05
---
Ca
≤ 0.0200
≤ 0.0040
---
B
≤ 0.0500
≤ 0.05
---
Mg
≤ 0.0100
≤ 0.0040
---
REM
≤ 0.0200
≤ 0.0040
---
Fe and impurities
balance
balance
balance

+ noting these ranges anticipate the claimed range with sufficient specificity, per MPEP § 2131.03
*a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

	Furuya does not specifically teach the properties of a volume fraction of retained austenite at a position 1.5 mm from a surface of the steel plate in a thickness direction, is from 3.0 to 20.0% by volume, wherein a maximum distance between adjacent grains of retained austenite on prior austenite grain boundaries at the position 1.5 mm from the surface of the steel plate in the thickness direction, is 12.5 micron or less, and wherein a circle equivalent diameter of grains of retained austenite at a position corresponding to ¼ of a plate thickness from the surface of the steel plate in the thickness direction, is 2.5 microns or less.
	However, Furuya teaches a substantially identical process (Table II below) for forming a steel plate that is substantially identical to that claimed by applicant (Table I above).  As Furuya teaches a substantially identical steel plate formed by a substantially identical process as that which the applicant discloses, one would reasonably expect the steel plate of Furuya to possess the claimed properties, absent an objective showing (MPEP 2112).

Instant Application Process
Furuya Process*
Heated to 1200-1350⁰C for 10+ hours ([0062])
Heated to 1250-1380⁰C for 8-50 hours ([0014])
Pre-Hot Rolling heated to 1000-1250⁰C ([0063])
Pre-Hot rolling heated to 900-1270⁰C ([0014])
Finished rolling to a reduction of 50% or more at a finishing temperature of 600-850⁰C ([0064])
Hot rolling reduction to a ratio of 2.0-40 at a final pass temperature of 660-900⁰C ([0014])
Cooled to 200⁰C or lower at a cooling rate of 3⁰C/s or more ([0069])
Cooled to -40-200⁰C at a cooling rate of 3⁰C/S or more ([0069])
Heat to 640⁰C or lower and then cooled to 200⁰C or lower at a cooling rate of 1⁰C/s or more ([0070])e
Heat to 500-650⁰C and cool to 300⁰C or lower at a cooling rate of 0.01-3C⁰C/s ([0071])

+ noting these ranges anticipate the ranges of the instant application with sufficient specificity, per MPEP § 2131.03

Regarding claim 7, Furuya teaches each claim limitation of claim 6, as discussed above, including a mass percent of nickel of 7.5-10.0% ([0011]; noting this range anticipate the claimed range with sufficient specificity, per MPEP § 2131.03) and a nickel mass percent of 8.5 % in example 5 (Table 1; prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

Regarding claims 8 and 9, Furuya teaches each claim limitation of claims 6 and 7, as discussed above.  Furuya does not specifically teach the properties of having a yielding strength 
However, Furuya teaches a substantially identical process (Table II above) for forming a steel plate that is substantially identical to that claimed by applicant (Table I above).  As Furuya teaches a substantially identical plate formed by a substantially identical process as that which the applicant discloses, one would reasonably expect the steel plate of Furuya to possess the claimed properties, absent an objective showing (MPEP 2112).

Regarding claims 10-13, Furuya teaches each claim limitation of claims 6-9, as discussed above, and Furuya further teaches a plate thickness of 6 to 50 mm ([0086]; noting this range anticipate the claimed range with sufficient specificity, per MPEP § 2131.03).

Regarding claims 14-21, Furuya teaches each claim limitation of claims 6-13, as discussed above, and Furuya further teaches the steel plate for use as an LNG tank ([0025]), which needs to have a fracture-resisting performance at an extremely low temperature of negative 160 degrees Celsius ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784